            Case 1:19-cv-01133-LAS Document 71 Filed 09/19/19 Page 1 of 2




            In the United States Court of Federal Claims
                                         No. 19-1133
                                  Filed: September 19, 2019

                                       )
 DYNCORP INTERNATIONAL LLC,            )
                                       )
                Plaintiff,             )
                                       )
 v.                                    )
                                       )
 THE UNITED STATES,                    )
                                       )
                Defendant,             )
                                       )
                and                    )
                                       )
 KELLOGG, BROWN & ROOT                 )
 SERVICES, INC., VECTRUS SYSTEMS )
 CORPORATION, FLUOR                    )
 INTERCONTINENTAL, INC., and PAE- )
 PARSONS GLOBAL LOGISTICS              )
 SERVICES, LLC,                        )
                                       )
                Defendant-Intervenors. )
                                       )

                             AMENDED SCHEDULING ORDER

       On September 18, 2019, defendant filed an unopposed motion to amend the procedural
schedule. For good cause shown, the Court adopts the following amended schedule:

       1.       On or before September 20, 2019, defendant shall file the Administrative
                Record on CD or DVD;

       2.       On or before October 7, 2019, plaintiff shall file its Motion for Judgment
                on the Administrative Record;

       3.       On or before October 22, 2019, defendant and defendant-intervenors shall
                file their Responses to plaintiff’s Motion for Judgment on the
                Administrative Record and Cross-Motions for Judgment on the
                Administrative Record;

       4.       On or before November 4, 2019, plaintiff shall file its Reply in Support of
                its Motion for Judgment on the Administrative Record and Response to
     Case 1:19-cv-01133-LAS Document 71 Filed 09/19/19 Page 2 of 2



         defendant and defendant-intervenors’ Cross-Motions for Judgment on the
         Administrative Record;

5.       On or before November 14, 2019, defendant and defendant-intervenors
         shall file their Replies in Support of their Cross-Motions for Judgment on
         the Administrative Record; and

6.       The Court shall conduct oral argument on Thursday, November 21, 2019,
         at 2:00 p.m. (EST), at the United States Court of Federal Claims, National
         Courts Building, 717 Madison Place, NW, Washington, DC 20439,
         regarding the above.

IT IS SO ORDERED.


                                              s/   Loren A. Smith
                                              Loren A. Smith,
                                              Senior Judge




                                          2
